Title: To Thomas Jefferson from John Chester, 15 April 1791
From: Chester, John
To: Jefferson, Thomas


Wethersfield, 15 Apr. 1791. He would have acknowledged TJ’s letter of 4 Mch. 1791 earlier, but he “wished a time to consider of the subject, and advise” with his friends. He has decided to accept appointment and will discharge duties of the office to the best of his ability. He requests TJ to inform President and “to assure him of my attachment to his person, and affection to the government over which he presides.”
